Case 3:19-cv-00170-BRM-TJB Document 40-2 Filed 04/06/20 Page 1 of 5 PageID: 730




                          EXHIBIT A
Case 3:19-cv-00170-BRM-TJB
            Case MDL No. 2932Document 40-2
                               Document 42 Filed
                                           Filed 04/06/20
                                                 03/30/20 Page
                                                          Page 21 of
                                                                  of 54 PageID: 731



                              UNITED STATES JUDICIAL PANEL
                                           on
                                MULTIDISTRICT LITIGATION


 IN RE: WELLS FARGO MORTGAGE
 MODIFICATION LITIGATION                                                                 MDL No. 2932



                                  ORDER DENYING TRANSFER


         Before the Panel:* Plaintiffs in the Eastern District of Washington action listed on Schedule
 A move under 28 U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the Northern
 District of California or, alternatively, the Eastern District of Washington. The motion encompasses
 eight actions pending in seven districts, as listed on Schedule A.1

         Plaintiff in the Western District of Pennsylvania action joins the motion. Plaintiffs in two
 actions pending in the Eastern District of Kentucky and the Southern District of Ohio suggest
 centralization in the Southern District of Ohio and, in their reply, movants state they do not oppose
 centralization in that district. Plaintiffs in the Northern District of California Hernandez action
 oppose centralization or, alternatively, suggest exclusion of Hernandez from pretrial proceedings.
 Defendant Wells Fargo Bank, N.A. (Wells Fargo), opposes centralization or, alternatively, suggests
 centralization in the Southern District of Iowa.

          After considering the arguments of counsel,2 we will deny the motion. These actions involve
 common questions of fact concerning an alleged error in mortgage modification software that Wells
 Fargo used to determine borrower eligibility for loan modifications. The question of centralization
 presents a close call, but on balance, we are not persuaded that Section 1407 centralization is
 necessary for the convenience of the parties and witnesses or to further the just and efficient conduct
 of the litigation at this time.

         This litigation involves ten actions pending in nine districts, and five assert at least somewhat


         *
                 Judge Karen K. Caldwell and Judge David C. Norton took no part in the decision of
 this matter.
         1
                 The Panel has been notified of two potentially-related actions pending in the District
 of District of Columbia and the Northern District of Georgia.
         2
                In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
 considered without oral argument all matters considered at its hearing session of March 26, 2020,
 pursuant to Panel Rule 11.1(c). See Order Dispensing with Oral Argument in All Dockets, MDL No.
 2932 (J.P.M.L. Mar. 12, 2020), ECF No. 39.
Case 3:19-cv-00170-BRM-TJB
            Case MDL No. 2932Document 40-2
                               Document 42 Filed
                                           Filed 04/06/20
                                                 03/30/20 Page
                                                          Page 32 of
                                                                  of 54 PageID: 732



                                                   -2-

 overlapping classes of borrowers. The Northern District of California Hernandez action is far more
 advanced than any other, with discovery largely complete, a nationwide class certified, a motion for
 partial summary judgment pending, and until recently, a trial on the horizon.3 After the Panel’s
 hearing session, on March 27, 2020, the Hernandez parties informed the Northern District of
 California that they had reached a proposed settlement for the certified class,4 and they intend to
 move for preliminary approval in less than a week. Centralization at this time could delay a class
 settlement in the most advanced action in this litigation and result in little or no benefit to the class
 members and other parties. See, e.g., In re Wells Fargo Fraudulent Account Opening Litig., 282 F.
 Supp. 3d 1360, 1361 (J.P.M.L. 2017). Four of the other actions before us are brought on behalf of
 putative classes of borrowers affected by the alleged software error. While the class certified in
 Hernandez does not completely overlap with these other putative classes, the proposed class
 settlement may resolve at least some claims in this litigation if plaintiffs choose to participate in the
 settlement. We, therefore, cannot speculate what claims would remain after completion of a class
 settlement.

         Furthermore, there are alternatives to centralization available to minimize any overlap in
 pretrial proceedings, including informal cooperation and coordination of all actions, or other
 cooperative arrangements, such as a stay of the other cases while the settlement in Hernandez
 proceeds. See In re Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d
 1376, 1378 (J.P.M.L. 2011) (“centralization under Section 1407 should be the last solution after
 considered review of all other options”). Wells Fargo and plaintiffs in six actions each are
 represented by common counsel, suggesting that informal coordination is feasible. Notably,
 discovery from the Hernandez action can be made available to plaintiffs in the other actions.

         If alternatives to Section 1407 centralization prove to be unsuccessful, it may be that a more
 persuasive case for centralization could be made. But on the facts now before us, we are not
 persuaded that the possible benefits of centralization outweigh its potential to interfere with the
 resolution of some claims in this litigation.

         IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


         3
                 A trial in Hernandez had been scheduled for May 2020, but the presiding judge
 vacated the trial date and stated a trial would take place this summer.
         4
                The class certified in Hernandez includes: “All persons in the United States who
 between 2010 and 2018 (i) qualified for a home loan modification or repayment plan pursuant to the
 requirements of government-sponsored enterprises (such as Fannie Mae and Freddie Mac), the
 Federal Housing Administration (FHA), the U.S. Department of Treasury’s Home Affordable
 Modification Program (HAMP); (ii) were not offered a home loan modification or repayment plan
 by Wells Fargo due to excessive attorney’s fees being included in the loan modification decisioning
 process; and (iii) whose home Wells Fargo sold in foreclosure.” Order re Mot. for Class Cert.,
 Hernandez v. Wells Fargo Bank, N.A., C.A. No. 3:18-cv-07354, ECF No. 217, at p. 4 (N.D. Cal. Jan.
 29, 2020).
Case 3:19-cv-00170-BRM-TJB
            Case MDL No. 2932Document 40-2
                               Document 42 Filed
                                           Filed 04/06/20
                                                 03/30/20 Page
                                                          Page 43 of
                                                                  of 54 PageID: 733



                                        -3-




                                PANEL ON MULTIDISTRICT LITIGATION




                                               Ellen Segal Huvelle
                                                  Acting Chair

                                R. David Proctor           Catherine D. Perry
                                Nathaniel M. Gorton        Matthew F. Kennelly
Case 3:19-cv-00170-BRM-TJB
            Case MDL No. 2932Document 40-2
                               Document 42 Filed
                                           Filed 04/06/20
                                                 03/30/20 Page
                                                          Page 54 of
                                                                  of 54 PageID: 734



 IN RE: WELLS FARGO MORTGAGE
 MODIFICATION LITIGATION                                             MDL No. 2932


                                         SCHEDULE A


             Northern District of California

       HERNANDEZ v. WELLS FARGO BANK, N.A., C.A. No. 3:18-07354

             Eastern District of Kentucky

       WEST, ET AL. v. WELLS FARGO BANK, N.A., C.A. No. 5:19-00286

             District of New Jersey

       VAN BRUNT v. WELLS FARGO BANK, N.A., C.A. No. 3:19-00170
       DUNCAN v. WELLS FARGO BANK, N.A., C.A. No. 3:19-00172

             Southern District of New York

       LIGUORI, JR., ET AL. v. WELLS FARGO BANK, N.A., C.A. No. 7:19-10677

             Southern District of Ohio

       RYDER, ET AL. v. WELLS FARGO BANK N.A., C.A. No. 1:19-00638

             Western District of Pennsylvania

       DORE v. WELLS FARGO BANK, C.A. No. 2:19-01601

             Eastern District of Washington

       COORDES, ET AL. v. WELLS FARGO BANK NA, C.A. No. 2:19-00052
